Citation Nr: 0738546	
Decision Date: 12/07/07    Archive Date: 12/13/07

DOCKET NO.  05-29 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to special monthly compensation on account of the 
need for the aid and attendance of another, or being 
housebound.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel




INTRODUCTION

The veteran had duty from March 1979 to June 1979 and 
additional service in the National Guard.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the Hartford, Connecticut, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant, through her fiduciary, is claiming special 
monthly compensation by reason of the need for aid and 
attendance of another.  The record shows that she has been 
adjudicated as not competent to handle the disbursement of 
her funds.  This is apparently due, in part, to the resection 
of a right frontal astrocytoma, with seizures and additional 
residuals.  This pathology is not service connected.  It has 
been so indicated in rating documents, and not otherwise 
contended.  It is noted that the veteran is service connected 
for a psychiatric disorder, rated 100 percent disabling, as 
well as the residuals of head trauma, rated 10 percent 
disabling.  

Review of the record reveals that the notice of disagreement 
in this case was filed by appellant's representative.  In 
that document he indicated that the office had received a 
call from a case manager at the Veteran's Outreach Center.  
The case manager reportedly indicated that medications 
required to treat her psychosis meant she required constant 
monitoring though out the night and was unable to protect 
herself from ordinary hazards.  These records were not sought 
or otherwise provided, and there is no evidence on file to 
verify or dispute or respond to this opinion.  As such, 
additional action is indicated.



Accordingly, the case is REMANDED for the following actions:

1.  After obtaining any needed consent, 
the RO/AMC should obtain records of 
treatment for the veteran by the Veteran's 
Outreach Center.  Records should include 
any which reveal nightly monitoring of the 
appellant, medications administered, and 
all treatment rendered.

2.  After the records are received, (but 
whether or not records are received) the 
RO/AMC should arrange for the veteran to 
undergo an appropriate examination to 
ascertain the nature and extent of all 
service connected residuals and to 
evaluate the need for regular aid and 
attendance.  All indicated tests should be 
accomplished and all clinical findings 
reported in detail.  The claims folder 
should be made available for review in 
connection with this examination.  After 
examining the veteran and reviewing the 
claims folder, the examiner should 
indicate whether there is support for the 
case manager's opinion as reported in the 
notice of disagreement.  The examiner 
should also indicate whether, due to her 
service connected disorders she is unable 
to protect herself from the hazards and 
dangers in her daily environment.  The 
examiner should provide complete rationale 
for all conclusions reached.

3.  Thereafter, the RO/AMC should 
readjudicate the issue on appeal.  If the 
determination remains unfavorable to the 
veteran, she, her custodian, and her 
representative should be provided with a 
supplemental statement of the case (SSOC) 
that addresses all relevant actions taken on 
the claims for benefits, to include a summary 
of the evidence and applicable law and 
regulations considered.  The parties should 
be given an opportunity to respond to the 
SSOC prior to returning the case to the Board 
for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



